This is a companion case to Stout v. Gill (ante, p. 445 [294 P. 446]), this day decided. In that action it was contended that certain deeds were forged, and not acknowledged by the grantor. [1] This is an action for damages brought against the notary public who had attached certificates of acknowledgment to those deeds, and against his surety, based upon the theory that said certificates of acknowledgment were false. The two cases were tried at the same time, and the court, having found, in the case of Stout v. Gill, that the deeds involved were genuine, entered judgment in favor of the defendants in this action. The plaintiffs have appealed, and the parties have stipulated that the decision herein shall correspond to the decision in the other case.
The judgment in Stout v. Gill having been affirmed, the judgment here appealed from it also affirmed.
Cary, P.J., and Marks, J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 9, 1931. *Page 452